DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 14 are objected to because of the following informalities:

4.	Claim 14 recites in line 1 “driver circuit” which should be changed to “switching circuit”.
	See Applicant’s Figs. 3-4 the element T2 comprising the silicon semiconductor layer element 13a is a switching transistor, circuit, see Applicant’s written description pg. 7 line 4 “switching thin film transistor T2”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim 6 recites “second gate”.
The current claim depends on claim 1 which does not introduce a “first gate”, rather the first gate is in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0151114 A1), hereinafter Choi, in view of Kim et al. (US 2014/0197382 A1), hereinafter as Kim.

8.	Regarding Claim 1, Choi discloses a display device (see Fig. 5 and [0026] “organic light emitting display panel”), comprising:
a first substrate (element 101, see [0065] “substrate 101”);
an oxide semiconductor layer (element 129, excluding the portion of element 121 of element Cst2, and see [0075] “The driving channel 129 may include a driving active part 123 formed of an oxide semiconductor”) disposed on the first substrate;
a semiconductor layer (element 119, excluding the portion of element 111 of element Cst2, see [0068] “The switching channel 119 may include a switching active part 113 formed of an oxide semiconductor”) disposed on the first substrate; and
a capacitor (element Cst2, see [0074] “capacitor Cst2”) including a first conductive component (portion of element 121 of element Cst2, see [0078] “conductor part 121”) and a second conductive component (portion of element 111 of element Cst2, see [0078] “conductor part 111”),
wherein the first conductive component is electrically connected to the oxide semiconductor layer (see Fig. 5) and the second conductive component is electrically connected to the semiconductor layer (see Fig. 5).
	Choi does not disclose the semiconductor layer is a silicon semiconductor layer.
	Kim discloses a switching transistor having a silicon semiconductor layer (see Figs. 8-9 switching transistor element TRs having a silicon semiconductor layer element SA1, see [0096] “The first semiconductor active layer SA1 includes poly-silicon (p-Si) or oxide semiconductor. In the present exemplary embodiment, the first semiconductor active layer SA1 includes poly-silicon (p-Si).”;

The active layer material of the switching transistor and oxide semiconductor material of the driving transistor of Kim is incorporated as the active layer material of the switching transistor of Choi. The combination discloses the semiconductor layer is a silicon semiconductor layer (see Choi Fig. 5 material of element 119 incorporated as a silicon semiconductor).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the semiconductor layer is a silicon semiconductor layer as taught by Kim as the semiconductor layer is a silicon semiconductor layer of Choi because the combination allows adjusting of the switching and driving transistors electrical properties for operation based on the active layer material which affects at least carrier mobility, current on-off ratio, threshold voltage, etc.;
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known switching and driving transistors active layer material in a similar device for another for which the two material are provided as alternatives to obtain predictable results (see Kim [0096, 0100]).

9.	Regarding Claim 2, Choi and Kim disclose the display device of claim 1, wherein the oxide semiconductor layer is disposed on the silicon semiconductor layer (see Fig. 5 element 129 disposed on element 119).

Claim 3, Choi and Kim disclose the display device of claim 1, further comprising a first gate electrode (see Choi Fig. 5 rightmost portion of element 111, see [0070] “the first conductor part 111 configuring the switching channel 119 may perform a function of a gate of the driving transistor Tdr (i.e., a function of the driving gate)”; the interpretation is consistent with the Applicant’s invention, a portion of single layer element 172 functions as the capacitor and also a gate electrode) disposed on the first substrate, wherein the oxide semiconductor layer is disposed on the first gate electrode (see Choi Fig. 5).

11.	Regarding Claim 4, Choi and Kim disclose the display device of claim 3, further comprising a gate insulating layer (see Choi Fig. 5 element 104, see [0065] “insulation layer 104”, see [0074] “insulation layer 104 is silicon oxide”) disposed between the first gate electrode and the oxide semiconductor layer, wherein a maximum atomic percentage of oxygen in the gate insulating layer is greater than a maximum atomic percentage of oxygen in the oxide semiconductor layer (see Choi [0074] silicon oxide, specific example of dioxide, having two oxygen atoms per one silicon atom, and see Kim InGaZnO, see [0100], one oxygen atom per three respective atoms of indium, gallium, and zinc).

12.	Regarding Claim 5, Choi and Kim disclose the display device of claim 4, wherein the gate insulating layer comprises silicon oxide (see Choi [0074] “insulation layer 104 is silicon oxide”).

13.	Regarding Claim 6, insofar as the claim can be interpreted and understood despite the 112 issues, Choi and Kim disclose the display device of claim 1, further comprising a second gate electrode (see Choi Fig. 5 element 114, see [0065] “gate 114”) disposed on the first substrate, wherein the second gate electrode is disposed on the silicon semiconductor layer (see Choi Fig. 5 element 114 on element 119).
Claim 7, Choi and Kim disclose the display device of claim 1, further comprising a passivation layer (see Choi Fig. 5 element 105, see [0080] “insulation layer 105”) disposed on the oxide semiconductor layer (see Choi Fig. 5 element 105 on element 129).
Choi and Kim as previously combined do not appear to explicitly disclose wherein the passivation layer comprises silicon oxide.
	Kim discloses insulation layers of silicon oxide (see Fig. 8 elements 110, 120, 130, 135, 150 can be silicon oxide, see [0060] “buffer layer 110 may be a silicon oxide”, [0061] “gate insulating layer 120 includes silicon oxide”, [0063] “inter-insulating layer 130 includes silicon oxide”, [0169] “protective layer 150 … inorganic protective layer includes at least one of silicon oxide”).
	The silicon oxide material of the insulation layers as taught by Kim is incorporated as the insulation layer material of Choi and Kim. The combination discloses wherein the passivation layer comprises silicon oxide (see Choi Fig. 5 elements 102, 104, 105, 106 corresponding to Kim’s elements 110, 120, 130, 135, 150 incorporated as silicon oxide material; also see Choi [0080] “The second insulation layer 105 may be formed of an organic material or an inorganic material” and [0132] “the properties of second insulation layer 105, such as its thickness and dielectric constant, can be selected to obtain a desired capacitance value for Cst1 and thus for Cst as a whole”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the insulation layer materials as taught by Kim as the insulation layer materials of Choi, wherein the combination discloses wherein the passivation layer comprises silicon oxide because the combination provides dielectric material which can provide an appropriate dielectric constant to form a capacitor connected to respective drain and source electrodes of a switching and driving transistor in a display device (see Kim Fig. 9 elements 131, 135 silicon oxide);

	
15.	Regarding Claim 8, Choi and Kim disclose the display device of claim 1, wherein the oxide semiconductor layer is an indium gallium zinc oxide (IGZO) layer (see Kim InGaZnO, see [0100]).

16.	Regarding Claim 10, Choi and Kim disclose the display device of claim 1, further comprising a display medium layer (see Choi element 132, see [0102] “The organic light emitting diode OLED may include … light emitting layer 132”) electrically connected to the oxide semiconductor layer (see [0049] “driving transistor Tdr which controls a level of a current output from the organic light emitting diode OLED”), wherein the display medium layer is an organic light-emitting diode unit.

[Chen et al. (US 2009/0153056 A1), hereinafter as Chen is utilized herein as evidence.]
17.	Regarding Claim 11, Choi and Kim disclose the display device of claim 1, wherein the first substrate comprises a flexible substrate (see Choi [0066] “The substrate 101 may be a glass substrate, a plastic substrate” plastic is flexible to a degree which is not specified by a material or measurement by the claim; see evidentiary reference Chen [0044] “The material of the substrate 410 is, for example … a flexible material (e.g. slimming glass, plastic”).

18.	Regarding Claim 12, Choi and Kim disclose the display device of claim 1, further comprising a display region (see Choi Fig. 3 region of element 100, see [0047] “organic light emitting display panel 100”) and a peripheral region (see Choi Fig. 3 region peripheral to element 100 such as elements 200-400), wherein the peripheral region is adjacent to the display region (see Choi Fig. 3), and the oxide semiconductor layer and the silicon semiconductor layer are disposed in the display region (see Choi Figs. 3-5 elements 129 and 119 are of the elements Tsw1 and Tsw2 of a unit pixel in the display region).

19.	Regarding Claim 13, Choi and Kim disclose the display device of claim 1, further comprising a display region (see Choi Fig. 5 area vertically overlapped by element OLED) and a peripheral region (see Choi Fig. 5 area peripheral, adjacent, to the display region), wherein the peripheral region is adjacent to the display region, the oxide semiconductor layer is disposed in the display region, and the silicon semiconductor layer is disposed in the peripheral region (see Choi Fig. 5).

20.	Regarding Claim 14, Choi and Kim disclose the display device of claim 13, wherein a driver circuit is disposed in the peripheral region and comprises the silicon semiconductor layer (see objection above, and see Choi Fig. 5 and [0054] “switching transistor Tsw1” comprising the silicon semiconductor layer element 119).

21.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Choi et al. (US 2018/0151114 A1), hereinafter Choi, in view of Kim et al. (US 2014/0197382 A1), hereinafter as Kim,	in view of Osawa et al. (US 2015/0055051 A1), hereinafter as Osawa

22.	Regarding Claim 9, Choi and Kim disclose the display device of claim 1.
Choi and Kim do not appear to explicitly disclose wherein the silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer.
Osawa discloses wherein the silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer (see [0034] “the channel region (active region) in some thin-film transistors on display 14 is formed from silicon (e.g., silicon such as polysilicon deposited using a low temperature 
The low-temperature polysilicon material as taught by Osawa is incorporated as a low-temperature polysilicon material of Choi and Kim. The combination discloses wherein the silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer (see Choi Fig. 5 element 119 is incorporated as a low-temperature polycrystalline silicon).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer as taught by Osawa as wherein the silicon semiconductor layer is a low-temperature polycrystalline silicon semiconductor layer of Choi and Kim because the combination provide switching speed and good drive current (see Osawa [0034]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known polycrystalline silicon semiconductor active layer for a transistor in a display device for another to obtain predictable results.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2016/0172506 (Fig. 3); 2011/0297951 (Fig. 2); 2011/0254061 (Fig. 1A-B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818